Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Concho Resources
Inc., a Delaware corporation (“Company”), and Darin G. Holderness (“Employee”).

WITNESSETH:

WHEREAS, both Employee and Company seek to enter into an agreement regarding
Employee’s employment with Company or a subsidiary of Company and in doing so
agree that this Agreement supersedes any previous contracts between Employee and
Company relating to such subject matter and identified as an Employment
Agreement, including the Employment Agreement dated December 19, 2008 and the
First Amendment to Employment Agreement dated November 19, 2010 (collectively,
the “Employment Agreement”); and

WHEREAS, Company is desirous of continuing to employ Employee in a Special
Advisor capacity on the terms and conditions, and for the consideration,
hereinafter set forth, and Employee is desirous of continuing to be employed by
Company on such terms and conditions and for such consideration; and

WHEREAS, Employee shall resign from his position as Senior Vice President, Chief
Financial Officer and Treasurer of the Company, effective as of the Effective
Date (defined below).

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Employee agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

 

1.1. Definitions.

 

  (a) “Board” shall mean the Board of Directors of the Company.

 

  (b) “Cause” shall mean Employee (i) has engaged in gross negligence, gross
incompetence or willful misconduct in the performance of Employee’s duties, (ii)
has refused, without proper reason, to perform Employee’s duties, (iii) has
materially breached any material provision of this Agreement or corporate policy
or code of conduct established by Company, (iv) has willfully engaged in conduct
which is materially injurious to Company or its subsidiaries (monetarily or
otherwise), (v) has committed an act of fraud, embezzlement or willful breach of
a fiduciary duty to Company or an affiliate (including the unauthorized
disclosure of confidential or proprietary material information of Company or an
affiliate), (vi) has been convicted of (or pleaded no contest to) a crime
involving fraud, dishonesty or moral turpitude or any felony, or (vii) has used
Company securities owned by or controlled by Employee as collateral for a
securities margin account.

 

-1-



--------------------------------------------------------------------------------

  (c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (d) “Compensation Committee” shall mean the Compensation Committee of the
Board.

 

  (e) “Disability” shall mean that, as a result of Employee’s incapacity due to
physical or mental illness, Employee shall have been absent from the full-time
performance of Employee’s duties for six consecutive months and Employee shall
not have returned to full-time performance of Employee’s duties within 30 days
after written notice of termination is given to Employee by Company (provided,
however, that such notice may not be given prior to 30 days before the
expiration of such six-month period).

 

  (f) “Effective Date” shall mean May 17, 2016.

 

  (g) “Expiration Date” shall mean January 5, 2017.

 

1.2. Interpretations. In this Agreement, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not any particular
Article, Section or other subdivision, (b) reference to any Article or Section
means such Article or Section hereof, (c) the words “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term, and (d) where any provision of this
Agreement refers to action to be taken by either party, or which such party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such party.

ARTICLE 2

EMPLOYMENT AND DUTIES

 

2.1. Employment. Effective as of the Effective Date and continuing for the
period of time set forth in Section 3.1, Employee’s employment by Company shall
be subject to the terms and conditions of this Agreement.

 

2.2. Positions. From and after the Effective Date, (a) Employee shall serve as a
Special Advisor to the Company and (b) Employee shall be employed by Company or
a subsidiary or affiliate of Company. The Company may at any time and from time
to time assign Employee to a different position or positions with the Company
and cause Employee to be employed by Company or any subsidiary or affiliate of
Company; provided, however, that Company may not relocate Employee’s principal
place of employment by more than 50 miles. Subject to the provisions of the last
sentence of Section 5.5(a), employment with a subsidiary or affiliate of Company
pursuant to the preceding sentence shall be considered as employment with
Company for purposes of this Agreement.

 

-2-



--------------------------------------------------------------------------------

2.3. Duties and Services. Employee agrees to serve in the positions referred to
in Section 2.2 and to perform diligently and to the best of Employee’s abilities
the duties and services appertaining to such positions as determined by the
Company from time to time. Employee’s employment shall also be subject to the
policies maintained and established by Company that are of general applicability
to Company’s employees, as such policies may be amended from time to time.

 

2.4. Other Interests. Employee agrees, during the period of Employee’s
employment by Company, to devote substantially all of Employee’s business time,
energy and best efforts to the business and affairs of Company and its
affiliates and not to engage, directly or indirectly, in any other business or
businesses, whether or not similar to that of Company, except with the consent
of the Company. The foregoing notwithstanding, the parties recognize and agree
that, subject to Section 1.1(b)(vii), Employee may engage in passive personal
investment and charitable activities that do not conflict with the business and
affairs of Company or interfere with Employee’s performance of Employee’s duties
hereunder, which shall be at the sole determination of the Company. As of the
date of this Agreement, the Company has approved the activities set forth on
Attachment A to this Agreement, subject to the limitations set forth thereon;
provided, however, that during the period of Employee’s employment by Company,
such activities may not interfere with Employee’s performance of his duties and
services as an employee of Company.

 

2.5. Duty of Loyalty. Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty to act at all times in the best interest of Company.
In keeping with such duty, Employee shall make full disclosure to Company of all
business opportunities pertaining to Company’s business and shall not
appropriate for Employee’s own benefit business opportunities concerning
Company’s business.

ARTICLE 3

TERM AND TERMINATION OF EMPLOYMENT

 

3.1. Term. Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Employee for the period beginning on the Effective Date and
ending on the Expiration Date.

 

3.2. Company’s Right to Terminate. Notwithstanding the provisions of Section
3.1, Company shall have the right to terminate Employee’s employment under this
Agreement at any time for any of the following reasons:

 

  (a) upon Employee’s death;

 

  (b) upon Employee’s Disability; or

 

-3-



--------------------------------------------------------------------------------

  (c) for Cause.

 

3.3. Employee’s Right to Terminate. Notwithstanding the provisions of Section
3.1, Employee shall have the right to terminate Employee’s employment under this
Agreement at any time for any reason whatsoever, in the sole discretion of
Employee.

 

3.4. Notice of Termination. If Company desires to terminate Employee’s
employment hereunder at any time prior to the Expiration Date, it shall do so by
giving written notice to Employee that it has elected to terminate Employee’s
employment hereunder and stating the effective date and reason for such
termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder. If Employee desires to terminate
Employee’s employment hereunder at any time prior to the Expiration Date,
Employee shall do so by giving a 60-day written notice to Company that Employee
has elected to terminate Employee’s employment hereunder and stating the
effective date and reason for such termination; provided, however, that (a) no
such action shall alter or amend any other provisions hereof or rights arising
hereunder and (b) Company may accelerate Employee’s elected effective date of
termination to any date of Company’s choice from and after its receipt of such
notice, and such action by Company shall not change the basis for Employee’s
termination nor be construed or interpreted as a termination of Employee’s
employment by Company for any reason whatsoever.

ARTICLE 4

COMPENSATION AND BENEFITS

 

4.1. Base Salary. During the period of this Agreement, Employee shall receive a
minimum base salary of $39,583.33 per month. Employee’s base salary may, in the
sole discretion of the Compensation Committee, be increased, but not decreased,
effective as of any date determined by the Compensation Committee. Employee’s
base salary shall be paid in equal installments in accordance with Company’s
standard policy regarding payment of compensation to employees but no less
frequently than monthly.

 

4.2. Bonuses. Employee acknowledges and agrees that he shall be ineligible for
participation in Company’s annual cash incentive plan as approved from time to
time by the Board or the Compensation Committee.

 

4.3. Company Benefits. Employee and, to the extent applicable, Employee’s
spouse, dependents and beneficiaries, shall be allowed to participate in all
benefits, plans and programs, including improvements or modifications of the
same, which are not, or may hereafter be, available to other similarly situated
employees of Company. Employee shall also be eligible for financial planning
benefits with AYCO at the current level in effect as of the Effective Date.
Company shall not, however, by reason of this paragraph, be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such benefit plan or program. Company shall further provide one visit for
Employee to the Cooper Clinic prior to December 31, 2016.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 5

EFFECT OF TERMINATION ON COMPENSATION

 

5.1. Termination Upon the Expiration Date or Upon Death or Disability. If
Employee’s employment hereunder shall terminate upon the Expiration Date or upon
death or Disability, then all compensation and benefits to Employee hereunder
shall continue to be provided until the date of such termination of employment
and such compensation and benefits shall terminate contemporaneously with such
termination of employment; provided, however, that subject to the provisions of
Sections 5.3, 5.4 and 5.5, Company shall:

 

  (a) pay Employee an aggregate amount equal to $475,000.00, which aggregate
amount shall be divided into 18 equal installments and one such installment
shall be paid on the last day of each month throughout the 18-month period
commencing on the date of such termination of employment; and

 

  (b) during the portion, if any, of the 12-month period commencing on the date
of such termination of employment that Employee is eligible to elect and timely
elects to continue group health plan coverage, as applicable, under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and/or Sections 601 through 608 of the Employee Retirement Income Security Act
of 1974, as amended, pay the premiums for such continued group health coverage
for Employee and his covered dependents (as of the date of termination of
employment) pursuant to COBRA.

 

  (c) pay for AYCO financial planning benefits for Employee until December 31,
2017, at the level currently in effect as of the Effective Date.

 

5.2. Termination Prior to the Expiration Date. If Employee’s employment
hereunder shall terminate prior to the Expiration Date for Cause, then all
compensation and benefits to Employee hereunder shall continue to be provided
until the date of such termination of employment and such compensation and
benefits shall terminate contemporaneously with such termination of employment.

 

5.3.

Parachute Payments. Notwithstanding anything to the contrary in this Agreement,
if Employee is a “disqualified individual” (as defined in Section 280G(c) of the
Code), and the benefits provided for in this Article, together with any other
payments and benefits which Employee has the right to receive from Company and
its affiliates, would constitute a ‘‘parachute payment” (as defined in Section
280G(b)(2) of the Code), then the benefits provided hereunder (beginning with
any benefit to be paid in cash hereunder) shall be either (1) reduced (but not
below zero) so that the present value of such total amounts and benefits
received by Employee from Company will be one dollar ($1.00) less than three
times Employee’s “base amount” (as defined in Section 280G(b)(3) of the Code)
and so that no portion of such amounts and benefits received by Employee shall
be subject to the excise tax imposed by Section 4999 of the Code or (2) paid in
full,

 

-5-



--------------------------------------------------------------------------------

  whichever produces the better net after-tax position to Employee (taking into
account any applicable excise tax under Section 4999 of the Code and any other
applicable taxes). The determination as to whether any such reduction in the
amount of the benefits provided hereunder is necessary shall be made by the
Compensation Committee in good faith and in consultation with Employee and tax
and legal advisors of Company. If a reduced cash payment is made and through
error or otherwise that payment, when aggregated with other payments and
benefits from Company (or its affiliates) used in determining if a “parachute
payment” exists, exceeds one dollar ($1.00) less than three times Employee’s
base amount, then Employee shall immediately repay such excess to Company upon
notification that an overpayment has been made. Nothing in this Section 5.3
shall require Company to be responsible for, or have any liability or obligation
with respect to, Employee’s excise tax liabilities under Section 4999 of the
Code.

 

5.4. Release and Full Settlement. As a condition to the receipt of any severance
compensation and benefits under this Agreement, Employee must first execute a
release and agreement, in a form reasonably satisfactory to Company, which (1)
shall release and discharge Company and its affiliates, and their officers,
directors, employees and agents from any and all claims or causes of action of
any kind or character, including all claims or causes of action arising out of
Employee’s employment with Company or its affiliates or the termination of such
employment, and (2) must be effective and irrevocable by the earlier of (a) the
55th day after the termination of Employee’s employment or (b) the day
immediately preceding the first day any cash severance compensation payment is
due to be paid to Employee under the provisions of Article 5 or Article 7 (which
due date shall be determined after taking into consideration any payment delay
required under Section 5.5). In the event Employee dies or is incapacitated
prior to the completion of any payment(s) owed pursuant to this Agreement,
Company will direct the remaining payment(s) to Employee’s personal
representative, provided that the personal representative signs the applicable
release and agreement on Employee’s behalf and/or on behalf of Employee’s
estate. If Employee is entitled to and receives the benefits provided hereunder,
performance of the obligations of Company hereunder will constitute full
settlement of all claims that Employee might otherwise assert against Company on
account of Employee’s employment and termination of employment.

 

5.5.

Section 409A of the Code. Company and Employee intend that payments and benefits
under this Agreement comply with or are exempt from Section 409A of the Internal
Revenue Code ( the “Code”), and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted and administered to be in compliance
therewith or exempt therefrom. If for any reason, such as imprecision in
drafting, any provision of this Agreement does not accurately reflect its
intended establishment of an exemption from (or compliance with) Code Section
409A, as demonstrated by consistent interpretations or other evidence of intent,
such provision shall be considered ambiguous as to its exemption from (or
compliance with) Code Section 409A and shall be interpreted by Company in a
manner consistent with such intent, as determined in the discretion of Company.
It is intended that each installment of the payments and benefits provided under
this Agreement shall be treated as a separate “payment” for purposes of Code

 

-6-



--------------------------------------------------------------------------------

  Section 409A. While the payments and benefits provided hereunder are intended
to be structured in a manner to avoid the implication of any penalty taxes under
Code Section 409A, in no event whatsoever will Company or any of its respective
affiliates be liable for any additional tax, interest, or penalties that may be
imposed on Employee as a result of Code Section 409A or any damages for failing
to comply with Code Section 409A. Employee hereby acknowledges and agrees that
neither the Company nor any of the Company’s representatives or advisors is
providing Employee with any legal or tax advice with respect to the matters
contemplated in this Agreement, and Employee has had an opportunity to consult
with and seek the advice of his or her own legal and tax advisors regarding the
payments and benefits under this Agreement, including the application, if any,
of Section 409A of the Code. Notwithstanding anything herein to the contrary, to
the extent the benefits set forth in this Agreement constitute “non-qualified
deferred compensation” subject to Code Section 409A, then the following
conditions apply to the payment of such benefits:

 

  (a) Notwithstanding the foregoing provisions of this Article 5, if the payment
of any severance compensation or severance benefits under this Agreement would
be subject to additional taxes and interest under Section 409A of the Code
because the timing of such payment is not delayed as provided in Section
409A(a)(2)(B) of the Code, then any such payments that Employee would otherwise
be entitled to during the first six months following the date of Employee’s
termination of employment shall be accumulated and paid on the date that is six
months after the date of Employee’s termination of employment (or if such
payment date does not fall on a business day of Company, the next following
business day of Company), or such earlier date upon which such amount can be
paid under Section 409A of the Code without being subject to such additional
taxes and interest. Employee hereby agrees to be bound by Company’s
determination of its “specified employees” (as such term is defined in Section
409A of the Code) in accordance with any of the methods permitted under the
regulations issued under Section 409A of the Code. The provisions of this
Section 5.5 shall also apply, to the extent required under Section 409A of the
Code, to any payment of the Non-Compete Amount (defined below) to Employee
pursuant to Section 7.l(b). For the purposes of this Agreement, Employee shall
be considered to have terminated employment with Company when Employee incurs a
“separation from service” with Company within the meaning of Section
409A(a)(2)(A)(i) of the Code and applicable administrative guidance issued
thereunder; provided, however, that whether such a separation from service has
occurred shall be determined based upon a reasonably anticipated permanent
reduction in the level of bona fide services to be performed to no more than 49%
of the average level of bona fide services provided in the immediately preceding
36 months.

 

  (b)

Neither Employer nor Employee shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Code Section 409A.

 

-7-



--------------------------------------------------------------------------------

  If any other payments of money or other benefits due to Employee hereunder
could cause the application of an accelerated or additional tax under Code
Section 409A, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Code Section 409A, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company that does not cause such an
accelerated or additional tax. Employee shall not have any right to determine a
date of payment of any amount under this Agreement. Notwithstanding anything
herein to the contrary, to the extent required by Section 409A (1) the amount of
expenses eligible for reimbursement or in-kind benefits provided under this
Agreement during a calendar year will not affect the expenses eligible for
reimbursement or in-kind benefits provided in any other calendar year, and (2)
the right to reimbursement or in-kind benefits provided under this Agreement
shall not be subject to liquidation or exchange for another benefit.

 

5.6. Liquidated Damages. In light of the difficulties in estimating the damages
for an early termination of Employee’s employment under this Agreement, Company
and Employee hereby agree that the payments, if any, to be received by Employee
pursuant to this Article 5 shall be received by Employee as liquidated damages.

 

5.7. Other Benefits. This Agreement governs the rights and obligations of
Employee and Company with respect to Employee’s base salary and certain
perquisites of employment. Except as expressly provided herein, Employee’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Employee, and other
benefits under the plans and programs maintained by Company shall be governed by
the separate agreements, plans and other documents and instruments governing
such matters.

ARTICLE 6

PROTECTION OF CONFIDENTIAL INFORMATION

 

6.1.

Disclosure to and Property of Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Employee, individually or in conjunction with others, during the period of
Employee’s employment by Company (whether during business hours or otherwise and
whether on Company’s premises or otherwise) that relate to Company’s (or any of
its affiliates’) business, trade secrets, products or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisitions prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, marketing and
merchandising techniques, business plans, computer software or programs,
computer software and database technologies, prospective names and marks)
(collectively, “Confidential

 

-8-



--------------------------------------------------------------------------------

  Information”) shall be disclosed to Company and are and shall be the sole and
exclusive property of Company (or its affiliates). Moreover, all documents,
videotapes, written presentations, brochures, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, E-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
embodying any of such information, ideas, concepts, improvements, discoveries,
inventions and other similar forms of expression (collectively, “Work Product”)
are and shall be the sole and exclusive property of Company (or its
affiliates). Upon Employee’s termination of employment with Company, for any
reason, Employee promptly shall deliver such Confidential Information and Work
Product, and all copies thereof, to Company.

 

6.2. Disclosure to Employee. Company has and will disclose to Employee, or place
Employee in a position to have access to or develop, Confidential Information
and Work Product of Company (or its affiliates); and/or has and will entrust
Employee with business opportunities of Company (or its affiliates); and/or has
and will place Employee in a position to develop business good will on behalf of
Company (or its affiliates). Employee agrees to preserve and protect the
confidentiality of all Confidential Information or Work Product of Company (or
its affiliates).

 

6.3.

No Unauthorized Use or Disclosure. Employee agrees that he will not, at any time
during or after Employee’s employment by Company, make any unauthorized
disclosure of, and will prevent the removal from Company premises of,
Confidential Information or Work Product of Company (or its affiliates), or make
any use thereof, except in the carrying out of Employee’s responsibilities
during the course of Employee’s employment with Company. Employee shall use
commercially reasonable efforts to cause all persons or entities to whom any
Confidential Information shall be disclosed by him hereunder to observe the
terms and conditions set forth herein as though each such person or entity was
bound hereby. Employee shall have no obligation hereunder to keep confidential
any Confidential Information if and to the extent disclosure thereof is
specifically required by law; provided, however, that in the event disclosure is
required by applicable law, Employee shall provide Company with prompt notice of
such requirement prior to making any such disclosure, so that Company may seek
an appropriate protective order. At the request of Company at any time, Employee
agrees to deliver to Company all Confidential Information that he may possess or
control. Employee agrees that all Confidential Information of Company (whether
now or hereafter existing) conceived, discovered or made by him during the
period of Employee’s employment by Company exclusively belongs to Company (and
not to Employee), and Employee will promptly disclose such Confidential
Information to Company and perform all actions reasonably requested by Company
to establish and confirm such exclusive ownership. Affiliates of Company shall
be third party beneficiaries of Employee’s obligations under this Article 6. As
a result of Employee’s employment by Company, Employee may also from time to
time have access to, or knowledge of, Confidential Information or Work Product
of third parties, such as customers, suppliers, partners, joint venturers, and
the like, of Company and its affiliates. Employee also agrees to preserve and
protect the confidentiality of such

 

-9-



--------------------------------------------------------------------------------

  third party Confidential Information and Work Product to the same extent, and
on the same basis, as Company’s Confidential Information and Work Product.
Nothing in this Article, or in any other provision of this Agreement, prohibits
Employee from reporting possible violations of federal, state, or local law or
regulation to any governmental agency or entity, including to the United States
Department of Justice, the Securities and Exchange Commission, Congress, and/or
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions or other provisions of federal, state, or
local law or regulation. Employee does not need to provide prior notice to the
Company to make any such reports or disclosures and Employee is not required to
notify Company that Employee has made such reports or disclosures.

 

6.4. Ownership by Company. If, during Employee’s employment by Company, Employee
creates any work of authorship fixed in any tangible medium of expression that
is the subject matter of copyright (such as videotapes, written presentations,
or acquisitions, computer programs, E-mail, voice mail, electronic databases,
drawings, maps, architectural renditions, models, manuals, brochures, or the
like) relating to Company’s business, products, or services, whether such work
is created solely by Employee or jointly with others (whether during business
hours or otherwise and whether on Company’s premises or otherwise), including
any Work Product, Company shall be deemed the author of such work if the work is
prepared by Employee in the scope of Employee’s employment; or, if the work is
not prepared by Employee within the scope of Employee’s employment but is
specially ordered by Company as a contribution to a collective work, as a part
of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation, or as an instructional text, then the work
shall be considered to be work made for hire and Company shall be the author of
the work. If such work is neither prepared by Employee within the scope of
Employee’s employment nor a work specially ordered that is deemed to be a work
made for hire, then Employee hereby agrees to assign, and by these presents does
assign, to Company all of Employee’s worldwide right, title, and interest in and
to such work and all rights of copyright therein.

 

6.5. Assistance by Employee. During the period of Employee’s employment by
Company and thereafter, Employee shall, at Company’s expense, assist Company and
its nominee, at any time, in the protection of Company’s (or its affiliates’)
worldwide right, title and interest in and to Work Product and the execution of
all formal assignment documents requested by Company or its nominee and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.

 

6.6. Remedies. Employee acknowledges that money damages would not be sufficient
remedy for any breach of this Article 6 by Employee, and Company or its
affiliates shall be entitled to enforce the provisions of this Article 6 by
terminating payments then owing to Employee under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 6 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Employee
and his agents.

 

-10-



--------------------------------------------------------------------------------

ARTICLE 7

NON-COMPETITION AND RELATED OBLIGATIONS

 

7.1. General. (a) As part of the consideration for Company’s employment of
Employee and the compensation and benefits that may be paid to Employee
hereunder; to protect the trade secrets and Confidential Information of Company
or its affiliates that have been and will in the future be disclosed or
entrusted to Employee, the business good will of Company or its affiliates that
has been and will in the future be developed in Employee, or the business
opportunities that have been and will in the future be disclosed or entrusted to
Employee by Company or its affiliates; and as an additional incentive for
Company to enter into this Agreement, Company and Employee agree to the
provisions of this Article 7. Employee agrees that during Employee’s employment
with Company and for a period beginning upon the date of the termination of
Employee’s employment with Company for any reason and ending on the 12-month
anniversary of the date of termination of employment (the “Non-Compete Period”),
Employee shall not:

 

  (i) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor,
stockholder, partner or in any other individual or representative capacity
whatsoever, either for Employee’s own benefit or for the benefit of any other
person or entity either (1) hire, contract or solicit, or attempt any of the
foregoing with respect to any employee, former employee (who was employed during
the 12 months preceding the termination of Employee’s employment) or contractor
of Company or its affiliates, or (2) induce or otherwise counsel, advise, or
encourage any employee or contractor of Company or its affiliates to leave the
employment of Company or its affiliates or terminate the contractor’s
relationship with Company or its affiliates; and

 

  (ii) within any geographic area or market where Company or any of its
affiliates are conducting any business or have, during the twelve months
preceding the termination of Employee’s employment with Company, conducted such
business, as applicable:

 

  (1)

directly or indirectly participate in the ownership, management, operation or
control of, or be connected as an officer, employee, partner, director,
contractor or otherwise with, or have any financial interest in or aid or assist
anyone else in the conduct of, any business in any of the business territories
in which Company is presently or from time-to-time conducting business that
either conducts a business similar to that conducted by Company or its
affiliates or provides or sells a service or product that is the same,
substantially similar to or otherwise competitive with the products and services
provided or sold by Company or its affiliates (a “Competitive Operation”);
provided, however, that this provision

 

-11-



--------------------------------------------------------------------------------

  shall not preclude Employee after the termination of Employee’s employment
with Company from owning less than 2% of the equity securities of any publicly
held Competitive Operation so long as Employee does not serve as an employee,
officer, director or consultant to such business and further provided that this
provision shall not preclude Employee from continuing the approved activities
listed on Attachment A to this Agreement;

 

  (2) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor,
stockholder, partner or in any other individual or representative capacity
whatsoever, either for Employee’s own benefit or for the benefit of any other
person or entity call upon, solicit, divert or take away, any customer or vendor
of Company or its affiliates with whom Employee dealt, directly or indirectly,
during Employee’s engagement with Company or its affiliates, in connection with
a Competitive Operation; or

 

  (3) call upon any prospective acquisition candidate on Employee’s own behalf
or on behalf of any Competitive Operation, which candidate is a Competitive
Operation or which candidate was, to Employee’s knowledge after due inquiry,
either called upon by Company or for which Company or any of its affiliates made
an acquisition analysis, for the purpose of acquiring such entity.

 

  (b) If Employee’s employment with the Company terminates other than for Cause,
then subject to Sections 5.3, 5.4 and 5.5, Company shall pay to Employee an
aggregate amount equal to $475,000.00 (the “Non-Compete Amount”), which
aggregate amount shall be divided into two equal installments with one such
installment to be paid on July 31, 2017, and the other such installment to be
paid on December 31, 2017.

 

7.2. Non-Disparagement. During Employee’s employment with Company and following
termination of employment with Company, Employee agrees not to disparage, either
orally or in writing, Company, any of Company’s affiliates, businesses,
products, services or practices, or any of Company’s or its affiliates’
directors, officers, agents, representatives, stockholders, or employees.
Company agrees to instruct its executive management team not to disparage,
either orally or in writing, Employee during Employee’s employment with Company
and following termination of employment with Company.

 

7.3. New Employer. Employee agrees that prior to accepting any new employment
during the Non-Compete Period, Employee shall advise Company of the identity of
the potential new employer. Company may serve such new employer with notice of
the non-competition restrictions set forth in this Article 7 and may furnish
such employer with a copy of this Agreement or the relevant portions thereof.

 

-12-



--------------------------------------------------------------------------------

7.4. Remedies. Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Article 7 by Employee, and Company or
its affiliates shall be entitled to enforce the provisions of this Article 7 by
terminating payments then owing to Employee under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 7 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Employee
and his agents.

 

7.5. Reformation. Company and Employee agree that the foregoing restrictions are
reasonable under the circumstances and that any breach of the covenants
contained in this Article 7 would cause irreparable injury to Company. Employee
understands that the foregoing restrictions may limit Employee’s ability to
engage in certain businesses anywhere in the United States or such other
geographic areas or markets in which Company or any of its affiliates are
conducting business or have, during the 12 months preceding the termination of
Employee’s employment, conducted such business, as applicable, during the
Non-Compete Period, but acknowledges that Employee will receive sufficiently
high remuneration and other benefits from Company to justify such
restriction. Nevertheless, if any of the aforesaid restrictions are found by a
court of competent jurisdiction to be unreasonable, or overly broad as to
geographic area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. By agreeing to this contractual modification prospectively at
this time, Company and Employee intend to make this provision enforceable under
the law or laws of all applicable States so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal. Such modification shall
not affect the payments made to Employee under this Agreement.

ARTICLE 8

MISCELLANEOUS

 

8.1. Payment Obligations Absolute. Except as specifically provided in Sections
6.6 and 7.4, Company’s obligation to pay (or cause one of its subsidiaries to
pay) Employee the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which Company (including its subsidiaries) may have against him or
anyone else. All amounts payable by Company (including its subsidiaries
hereunder) shall be paid without notice or demand. Employee shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Agreement, and the obtaining of
any such other employment shall in no event effect any reduction of Company’s
obligations to make (or cause to be made) the payments and arrangements required
to be made under this Agreement.

 

-13-



--------------------------------------------------------------------------------

8.2. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Company to:      Concho Resources Inc.      600 W. Illinois Avenue     
Midland, Texas 79701      Attention: Vice President and Chief of Staff      With
a copy to:      Concho Resources Inc.      600 W. Illinois Avenue      Midland,
Texas 79701      Attention: Vice President, General Counsel If to Employee to:
     Mr. Darin G. Holderness      600 W. Illinois Avenue      Midland, Texas
79701

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

8.3. Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas.

 

8.4. No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

8.5. Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

8.6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

8.7. Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.

 

-14-



--------------------------------------------------------------------------------

8.8. Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

8.9. Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

 

8.10. Assignment. This Agreement shall be binding upon and inure to the benefit
of Company and any successor of Company, by merger or otherwise. This Agreement
shall also be binding upon and inure to the benefit of Employee and his
estate. If Employee shall die prior to full payment of amounts due pursuant to
this Agreement, such amounts shall be payable pursuant to the terms of this
Agreement to his estate. Employee shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

 

8.11. Term. This Agreement has a term co-extensive with the term of employment
provided in Section 3.1. Termination shall not affect any right or obligation of
any party which is accrued or vested prior to such termination. The provisions
of Articles 6 and 7 shall survive the termination of this Agreement.

 

8.12. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior employment and severance agreements, if any, by and between Company
and Employee, including, without limitation, the Employment Agreement. Any
modification of this Agreement will be effective only if it is in writing and
signed by the party to be charged.

[Signatures begin on next page.]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 17th
day of May, 2016, to be effective as of the Effective Date.

 

Concho Resources Inc. By:  

/s/ Jack F. Harper

  Name: Jack F. Harper   Title: Executive Vice President   COMPANY Darin G.
Holderness

/s/ Darin G. Holderness

  EMPLOYEE

 

-16-



--------------------------------------------------------------------------------

ATTACHMENT A

TO

EMPLOYMENT AGREEMENT

BETWEEN

CONCHO RESOURCES INC.

AND

DARIN G. HOLDERNESS

PERMITTED ACTIVITIES

As of the Effective Date, the Company has approved Employee’s participation in
the following activities:

 

  •   Employee’s direct and indirect interests in Holderness Management LLC,
Holderness 4 LP, and Hope Holdings LLC, (companies engaged in the ownership,
development and production of minerals and wells on the Central Basin Platform
and the Eastern Shelf of the Permian Basin of West Texas and Southeast New
Mexico and outside of the Permian Basin of West Texas and Southeast New Mexico),
as long as such companies continue to conduct business outside of the Delaware
Basin, Midland Basin and New Mexico Shelf of the Permian Basin of West Texas and
Southeast New Mexico.

As of the date of termination of employment, the Company has approved Employee’s
participation in the following activities:

 

  •   Employee’s provision of services to (but not soliciting employees,
contractors or vendors of Company for) any upstream or midstream company which
does not have operations in the Permian Basin of West Texas and New Mexico.

 

-17-